Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambruster (US 1521348).
As regarding claim 1, Ambruster discloses the claimed invention for a filter assembly, comprising: a first screen defining a first flow passageway; a second screen defining a second flow passageway; and a third screen defining a third flow passageway wherein said second screen is positioned between said first screen and said third screen, said first flow passageway is aligned with said third flow passageway and said second flow passageway is offset from said first flow passageway and said third flow passageway.

    PNG
    media_image1.png
    358
    849
    media_image1.png
    Greyscale

As regarding claim 16, Ambruster discloses the claimed invention for a scrubber section for a continuous miner, comprising: an air duct (fig. 4) having an air intake (about 2) at a first end and an air discharge at a second end; and a filter assembly (7 of fig. 4) in said air duct between said first end and said second end, wherein said filter assembly includes a first screen defining a first flow passageway, a second screen defining a second flow passageway and a third screen defining a third flow passageway wherein said second screen is positioned between said first screen and said third screen, said first flow passageway is aligned with said third flow passageway and said second flow passageway is offset from said first flow passageway and said third flow passageway (annotated fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ambruster (US 1521348) as applied to claim 1.
As regarding claim 2, Ambruster discloses all of limitations as set forth above.  Ambruster discloses the claimed invention except for wherein said first screen is spaced from said second screen by a distance D1 and said second screen is spaced from said third screen by a distance D2 where D1 > D2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said first screen is spaced from said second screen by a distance D1 and said second screen is spaced from said third screen by a distance D2 where D1 > D2 in order to enhance assembly performance, since it has been held that rearranging parts of an invention involves only routine skill in the art [or a change in size (or dimension) is generally recognized as being within the level of ordinary skill in the art]. In re Japikse, 86 USPQ 70 (or In re Rose, 105 USPQ 237 and In re Reven, 156 USPQ 679).  Where patentability is said to be based upon particular chosen distances or upon another variable recited in the claim, the applicant must show that the chosen distances are critical and unexpected results.

As regarding claim 4, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention for wherein said second flow passageway includes a second plurality of slits formed in said second screen (annotated fig. 2).
As regarding claim 5, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention for wherein said third flow passageway includes a third plurality of slits formed in said third screen (annotated fig. 2).
As regarding claim 6, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention for wherein said first plurality of slits are parallel (annotated fig. 2).
As regarding claim 7, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention for wherein said second plurality of slits and said third plurality of slits are also parallel (annotated fig. 2).
As regarding claim 8, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention for wherein each slit of said first plurality of slits has a width W (annotated fig. 2).
As regarding claim 9, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention for wherein said 
As regarding claim 10, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention except for wherein the ratio of D1 to D2 is 3:2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the ratio of D1 to D2 is 3:2 in order to enhance assembly performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 11, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention except for wherein the ratio of W to D1 is 2:1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the ratio of W to D1 is 2:1 in order to enhance assembly performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 12, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention except for wherein said first screen, said second screen and said third screen have a thickness T wherein the ratio of W to T is 4:1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said first screen, said second screen and said third screen have a thickness T wherein the ratio of W to T is 4:1 in order to enhance assembly performance, since it has been held that 
As regarding claim 13, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention except for wherein said width W > 6.0 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said width W > 6.0 mm in order to enhance assembly performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 14, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention except for wherein said width W =6.0 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said width W =6.0 mm in order to enhance assembly performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 15, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention except for a plurality of fasteners and cooperating spacers securing said first screen, said second screen and said third screen together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a plurality of fasteners and cooperating spacers securing said first screen, said second screen and said third screen together in order to enhance assembly .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ambruster (US 1521348) as applied to claim 16 above, and further in view of Richard (US 5300131).
As regarding claim 17, Ambruster discloses all of limitations as set forth above.  Ambruster discloses the claimed invention except for a water spray jet configured to spray water over said first screen, said second screen and said third screen whereby accumulation of dust on said first screen, said second screen and said third screen is prevented.  Richard teaches a water spray jet (36) configured to spray water over said first screen, said second screen and said third screen whereby accumulation of dust on said first screen, said second screen and said third screen is prevented.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a water spray jet configured to spray water over said first screen, said second screen and said third screen whereby accumulation of dust on said first screen, said second screen and said third screen is prevented as taught by Richard in order to enhance assembly performance.
As regarding claim 18, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention for an air fan (3) in said air duct downstream from said filter assembly whereby air is drawn into said air duct through said air intake past said filter assembly and then discharged from said air discharge.
demister (Richard - 44) in said air duct between said filter assembly and said air fan.  
As regarding claim 20, Ambruster as modified discloses all of limitations as set forth above.  Ambruster as modified discloses the claimed invention except for wherein said first screen is spaced from said second screen by a distance D1 and said second screen is spaced from said third screen by a distance D2 where D1 > D2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said first screen is spaced from said second screen by a distance D1 and said second screen is spaced from said third screen by a distance D2 where D1 > D2 in order to enhance assembly performance, since it has been held that rearranging parts of an invention involves only routine skill in the art [or a change in size (or dimension) is generally recognized as being within the level of ordinary skill in the art]. In re Japikse, 86 USPQ 70 (or In re Rose, 105 USPQ 237 and In re Reven, 156 USPQ 679).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773